Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

 Criminal Case No. 18-cr-00480-PAB


 UNITED STATES OF AMERICA,
      Plaintiff,

 v.

 LYLE WILLIAM PERRY,

        Defendant.


                     MR. LYLE PERRY’S RENEWED MOTION FOR
                            COMPASSIONATE RELEASE



       COMES NOW, Mr. Lyle Perry, by and through undersigned counsel, and hereby submits

 this Renewed Motion for Compassionate Release. This Court previously denied without prejudice

 Mr. Perry’s motion because he had not either (a) exhausted administrative remedies, or (b) given

 the Warden 30 days to respond to his request for administrative remedy, under 18 U.S.C. §

 3182(c)(1)(A). (Doc. 66.) Because the Warden of FPC Englewood failed to respond to Mr.

 Perry’s request for compassionate release within the 30 days prescribed by § 3182(c)(1)(A), this

 Court has authority to reach the merits of Mr. Perry’s motion. Mr. Perry therefore renews the

 motion and asks the Court to grant it on the merits for the reasons previously stated and hereby

 incorporated by reference, as well as for the additional reasons stated herein. See Docs. 59

 (motion), 63 (reply), 64 (supplement), 65 (second supplement). There is more information about

 COVID-19 now than when this motion was first filed on March 19, 2020 (Doc. 59). The

 undersigned is aware that this Honorable Court is very much up-to-speed on the wide-ranging,



                                                    1
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 2 of 10




  sinister aspects of this virus. Given the current picture, the defendant remains an appropriate

  candidate for Compassionate Release for two reasons: 1) Mr. Perry’s mother needs him; and 2)

  Mr. Perry’s existing, well-documented health issues make him susceptible to a “bad result” if he

  becomes infected by the virus. The defendant further states as follows:

                                          BACKGROUND

       1)      On March 19, 2020, Mr. Perry filed his Motion for Compassionate Release (Doc. 59).

       2)      On March 20, 2020, Mr. Perry filed his Supplemental Authority in Support of his

Motion for Compassionate Release with the Declaration of Dr. Jaimie Meyer, Assistant Professor of

Medicine at Yale School of Medicine and Assistant Clinical Professor of Nursing, Yale School of

Nursing in New Haven, Connecticut (Doc. 61).

       3)      On March 22, 2020, Mr. Perry submitted his application for compassionate release to

the Warden of FPC Englewood. (Attached as Exhibit 1.)

       4)      On March 23, 2020, Mr. Perry received verbal confirmation from prison staff that the

Warden had received his application for compassionate release.

       5)      On March 24, 2020, the government filed its Response to Mr. Perry’s Motion for

Compassionate Release (Doc. 62).

       6)      On March 26, 2020, Mr. Perry filed his Reply in Support of his Motion for

Compassionate Release (Doc. 63). In this Reply, the defendant noted that he had submitted a request

to the Warden, FPC Englewood on or about March 23, 2020 (¶ 20). This Reply included a

Declaration from Mr. Perry’s wife regarding the current status of Mr. Perry’s mother, Betty Ruth

Perry (Doc. 63-3).

       7)      On March 27, 2020, Mr. Perry filed his Supplement to his Reply in Support of his

Motion for Compassionate Release (Doc. 64). As noted in paragraph 2 of the Supplement, the “cop-



                                                     2
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 3 of 10




out” requesting compassionate release which was submitted to the Warden, was dated March 22,

2020 (Doc. 64-1).

         8)      On April 2, 2020, Mr. Perry filed his Second Supplement to his Reply in Support of

his Motion for Compassionate Release (Doc. 65).

         9)      On April 3, 2020, this Honorable Court issued its order denying Mr. Perry’s Motion

without prejudice (Doc. 66). The court specifically stated, in pertinent part:

         Section 3582(c)(1)(A) permits a district court to “reduce [a] term of imprisonment” in
         certain circumstances 1 “upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
         behalf or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier.” Mr. Perry submitted a request for release to
         the warden at FCI Englewood on March 22, 2020. Docket No. 64-1. Mr. Perry admits
         that the warden has not responded. Docket No. 64. Thus, Mr. Perry has failed to
         demonstrate that he has “exhausted all administrative rights” or that 30 days have
         elapsed from the warden receiving Mr. Perry’s request for a sentence reduction, as the
         statute requires. Accordingly, the Court does not have jurisdiction to consider Mr.
         Perry’s request for compassionate release. See United States v. Keith, 2019 WL
         6617403, at *1 (W.D. Okla. Dec. 5, 2019) (finding that, where § 3582(c)(1)(A)’s
         exhaustion requirement is not satisfied, the court is “without jurisdiction to entertain
         [defendant’s] request for compassionate release”).

         10)     The Warden of FPC Englewood signed a response denying Mr. Perry’s request for

compassionate release on April 29, 2020. It was hand-delivered to Mr. Perry on or about May 3,

2020. (Attached as Exhibit 2.)




1
    Under the statute, the Court may order release if it finds that:
        (i) extraordinary and compelling reasons warrant such a reduction; or
        (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant to a
        sentence imposed under section 3559(c), for the offense or offenses for which the defendant is
        currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
        that the defendant is not a danger to the safety of any other person or the community, as provided
        under section 3142(g);
        and that such a reduction is consistent with applicable policy statements issued by the Sentencing
        Commission.


                                                       3
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 4 of 10




        11)     As noted above, Mr. Perry pursued the proper administrative relief on or about March

22, 2020. The Warden of FPC Englewood failed to respond within the 30 days prescribed by §

3582(c)(1)(A). On May 7, 2020, the undersigned received in the mail the Warden’s denial of

administrative relief which was dated April 29, 2020, a total of 38 days after he submitted it.

        12)     Betty Ruth Perry had a heart attack on May 17, 2020. She was transported to the ICU at

St. Anthony’s Hospital in Denver. A heart catheter and stint were placed. Her prognosis is unknown,

but she is showing resiliency. Betty Ruth Perry reportedly had a good night (last night) after the

procedure and may be moved to a regular room soon. If she continues to improve, she may be released

from the hospital toward the end of the week. At that point, she will require more care with respect to

meals, medications, and personal hygiene. Prior to her heart attack, Betty Ruth Perry had been

scheduled for an esophageal dilation, as well as the removal of a toe. These procedures are not simple

for a person her age. Even before the heart attack, Betty Ruth Perry was having issues with her eyes and

her ears (including an ear infection). She has still been seeing a urologist and her general practitioner for

issues relating to multiple sclerosis.

        13)     Regarding Mr. Perry, the undersigned has also received a narrative report from Dr.

William Scott Allan, dated April 8, 2020 which confirms the need for the compassionate relief.

(Attached as Exhibit 3.) To summarize, Mr. Perry is at high risk of mortality if he is infected by the

COVID-19 virus. He has hypertension – both systolic and diastolic. His hypertension is treated with

Lisinopril and Metoprolol. Mr. Perry has type II diabetes, which is not well-controlled right now. He is

given Metformin twice daily. However, prior to his incarceration, he was also given an injection of

Bydureon once a week, which was discontinued when Mr. Perry arrived at FPC, Englewood. This has

caused Mr. Perry’s blood sugar level to be out of control. His previous level, at its worst, was 120. But

he has consistently been running a blood sugar level of 160-220. Mr. Perry also takes a prescribed 81mg



                                                      4
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 5 of 10




of Aspirin daily due to his risk of blood clots associated with his diabetes – and clotting is a known

complication with the COVID-19 virus. As noted in Dr. Allan’s letter, Mr. Perry’s obesity (his BMI is

46), he is well above the CDC guidelines for a maximum BMI, putting him into the high risk category

for mortality from COVID-19. Mr. Perry also has Achalasia, an auto-immune disease, that he has

struggled with for the past 10 years. He has had three surgeries, the last one was in November, 2019.

He takes Omeprazole for one of its chronic symptoms, gastroesophageal reflux disease (GERO). He has

an inhaler for a secondary symptom of the Achalasia – asthma. Some medications are being provided to

Mr. Perry by the BOP--Metoprolol XL, Metformin, Lisinopri1, Omeprazo1e, and Aspirin. However,

other medicines that Mr. Perry requires due to his medical conditions are not being provided – Bydureon

injections and a second inhaler. As a result of his chronic diseases and the fact they are not being

currently well-controlled, Mr. Perry is at a higher risk of mortality from COVID-19.

                                               ARGUMENT

       14)     The Court has authority to grant compassionate release “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Multiple

Courts have found that where the warden fails to respond within the 30 days prescribed by statute, the

law empowers the Court to act on a defendant’s motion. See, e.g., United States v. Resnick, No. 14

CR 810 (CM), 2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020) (granting motion and finding

jurisdiction where prisoner’s request was submitted over 30 days prior); United States v. Gray, 416 F.

Supp. 3d 784, 787–88 (S.D. Ind. 2019) (relief available because warden failed to respond within 30

days); United States v. Lotts, No. CR 08-1631 JAP, 2020 WL 835298, at *2 (D.N.M. Feb. 20, 2020)

(more than 30 days elapsed so motion properly brought); United States v. Spears, No. 3:98-CR-0208-



                                                      5
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 6 of 10




SI-22, 2019 WL 5190877, at *3 (D. Or. Oct. 15, 2019) (motion ripe for review after 30 days from

date prisoner “presented his request to the BOP”).

       15)     Here, the Court has jurisdiction because over 30 days lapsed before the Warden issued

his denial. Mr. Perry submitted his application for compassionate release to the Warden on March

22, 2020. Ex. 1. The Warden received the request no later than March 23, 2020, when Mr. Perry was

informed of this. Moreover, Mr. Perry also attached a copy of this application as an exhibit to his

Supplement to Reply and provided it to the government, which was filed on March 27, 2020. See

Doc. 64-1. Well over 30 days later, on April 29, 2020, the Warden issued his denial. Ex. 2.

Therefore, under the plain language of § 3182(c)(1)(A), because the passage of 30 days occurred

“earlier” than the Warden’s denial, no further exhaustion of administrative remedies need occur and

the Court may reach the merits of the motion. Resnick, 2020 WL 1651508 at *6; Spears, 2019 WL

5190877, at *3.

       16)     The purpose of the First Step Act – to speed up and expand the availability of

compassionate release – further supports this conclusion. Before the First Step Act, compassionate

release depended solely on the bureaucratic machinery of the BOP, a process “so plagued by delay

that prisoners sometimes died while waiting for the BOP to make a decision.” United States v. Jeremy

Rodriguez, No 2:03-CR-00271-AB-1, 2020 WL 1627331, at *5 (E.D. Pa. Apr. 1, 2020). The First

Step Act was intended to “expand[] compassionate release” and “expedite[] compassionate release

applications.” 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018) (statement of co-sponsor

Senator Cardin). Therefore, the statute explicitly provides an avenue to judicial relief where the BOP

fails to act within 30 days.

       17)     As stated in his original motion which he incorporates by reference, two

“extraordinary and compelling reasons” weigh in favor of granting Mr. Perry compassionate release:



                                                     6
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 7 of 10




first, Mr. Perry is best caregiver for his ailing mother, who due to her deterioration does not cooperate

with other providers; second, Mr. Perry faces a high risk of serious illness or death from COVID-19 if

kept in prison due to his age and chronic illnesses. Both reasons support granting the motion under

the catchall provision of U.S.C.G. § 1B1.13 and the statute. United States v. Cantu, No. 1:05-CR-

458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019) (emphasis added) (granting motion for

compassionate release under § 3582 for reasons not specified in policy statement); United States v.

Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (granting motion for

release due to BOP’s mismanagement of inmate’s medical care); United States v. Brown, 411 F.

Supp. 3d 446, 449 (S.D. Iowa 2019) (finding Court has power to grant release under the “catch-all

provision” of the policy statement, but declining to grant motion under facts presented); United

States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (granting compassionate release where movant

was sole caregiver for his “ailing mother”).

       18)     The Court could grant Mr. Perry’s motion on the first basis requested—that he is the

primary caregiver for his ailing mother, and the Court need not necessarily reach the question of

COVID-19 and its impact on Mr. Perry’s health and safety. However, should the Court reach that

second question, multiple district courts have granted compassionate release under similar

circumstances, for an individual who is at high risk of serious illness or death from COVID-19, and

who is a low public safety risk. See, e.g., United States v. Hansen, No. 17 CR 50062, 2020 WL

2219068 (ND Ill. May 7, 2020); United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (ED

Mich. May 7, 2020); United States v. Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855 (ED NC

May 6, 2020); Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184 (ED Va. May 6, 2020);

United States v. Quintero, No. 08-CR-6007L, 2020 WL 2175171 (WDNY May 6, 2020); United

States v. Reid, No. 17-cr-00175-CRB-2, 2020 WL 2128855 (ND Cal. May 5, 2020); United States v.



                                                      7
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 8 of 10




Moskowitz, No. 11-CR-793-1 (WFK), 2020 WL 2187770 (EDNY May 5, 2020); United States v.

Pabon, No. 17-165-1, 2020 WL 2112265 (D Mass. May 4, 2020); United States v. Echevarria, No.

3:17-cr-44 (MPS), 2020 WL 2113604 (D Conn. May 4, 2020); United States v. Early, No. 09 CR

282, 2020 WL 2112371 (ND Ill. May 4, 2020); United States v. Ardila, No. 3:03-cr-264 (SRU), 2020

WL 2097736 (D Conn. May 1, 2020); United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL

2104787 (D Mass. May 1, 2020); United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL

2104241 (SD Miss. May 1, 2020); United States v. Fischman, No. 16-cr-00246-HSG-1, 2020 WL

2097615 (ND Cal. May 1, 2020); United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640

(ED NC Apr. 30, 2020).

                                           CONCLUSION

       The Court has jurisdiction and granting the motion is appropriate. Mr. Perry is a proper

candidate for compassionate release. Mr. Perry is the primary caretaker for his mother whose health

is precarious. In its response (Doc. 62), the government emphasized that Mr. Perry had not served

significant time in prison. However, the question is whether extraordinary and compelling

circumstances make relief appropriate. Given the critical need to care for his mother, who recently

suffered a heart attack, such circumstances have been demonstrated.

       Although the Court may grant compassionate release without reaching the question of

COVID-19, the Court can also find that Mr. Perry is at high risk of serious illness or death from

COVID-19, which continues to spread in prisons. Waiting until the virus hits the FPC Englewood

would be too late to prevent the harm. By the time an outbreak is discovered, he will already have

been exposed. Mr. Perry faces grave and particularized risk from COVID-19 due to his age and

chronic illnesses.

      Mr. Perry also constitutes a low public safety risk if released. To be sure, the underlying



                                                     8
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 9 of 10




criminal behavior, which occurred at end of 2013/beginning on 2014, constituted a serious fraud.

The case was investigated at the beginning of 2014. The case lay dormant for years. When Assistant

United States Attorney Anna Edgar concentrated her efforts on the case, she relatively quickly

secured three felony convictions: Mr. Perry, Scott Cartwright and David Rietz. The government

acknowledges that Perry’s cooperation assisted in getting the Cartwright and Rietz convictions. Scott

Cartwright was sentenced to 60-months’ imprisonment and he is presently incarcerated at USP

Tucson. David Rietz, who is now being represented by his third attorney, is scheduled to be

sentenced on June 12, 2020. It is fair to assume that Rietz’s sentence will be more severe than either

Perry’s or Cartwright’s. Given the totality of the circumstances, allowing Mr. Perry to be released

now would not undermine the seriousness of the crime. It would do no harm to the goals of

sentencing, 18 U.S.C. § 3553. The Court can fashion strict conditions of release, thus further

punishing Mr. Perry. Mr. Perry can reside in the duplex next to his mother, while reporting to the

United States Probation Department as directed. The granting of compassionate release would be a

reasonable exercise of the Court’s discretion under the unique circumstances of this case.

      WHEREFORE, the defendant respectfully requests that this Honorable Court grant Mr.

Perry a Compassionate Release from the Federal Prison Camp at Englewood under appropriate

supervisory conditions.

        Respectfully submitted this 18th day of May, 2020.

                                              s/ Patrick J. Burke
                                              Patrick J. Burke
                                              Patrick J. Burke, P.C.
                                              303 16th Street, Suite 200
                                              Denver, Colorado 80202
                                              303-825-3050
                                              303-825-2992 fax
                                              Patrick-J-Burke@msn.com




                                                     9
Case 1:18-cr-00480-PAB Document 67 Filed 05/18/20 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of May, 2020, I electronically filed the foregoing with
 the Clerk of Court using the CM/ECF system which will send electronic notification of such filing
 to the following, and also by electronic mail by counsel to U.S. Probation Officer:

 Anna K. Edgar
 Assistant United States Attorney
 United States Attorney’s Office
 1801 California Street, Suite 1600
 Denver, Colorado 80202
 Telephone: (303) 454-0100
 Fax: (303) 454-0409
 E-mail: Anna.Edgar@usdoj.gov

 Gary Kruck, Gary_Kruck@cod.uscourts.gov
 United States Probation Officer
 The Byron Rogers United States Courthouse
 1929 Stout Street, Suite C-120
 Denver, CO 80294
                                                s/ Jennifer J. Feldman




                                                      10
